J. A21036/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

MAUREEN MIRABELLA,                       :    IN THE SUPERIOR COURT OF
JOHN MIRABELLA AND                       :          PENNSYLVANIA
JOHN CONNOR MIRABELLA,                   :
                                         :
                          Appellants     :
                                         :
                     v.                  :
                                         :
WILLIAM PENN CHARTER SCHOOL,             :
OVERSEERS OF THE PUBLIC SCHOOL           :         No. 1358 EDA 2019
AND WILLIAM PENN CHARTER                 :
SCHOOL, INC.                             :


                Appeal from the Order Entered March 20, 2019,
             in the Court of Common Pleas of Montgomery County
                       Civil Division at No. 2017-07439


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:            FILED AUGUST 28, 2020

      This appeal is quashed as taken from an interlocutory order. The trial

court’s grant of partial summary judgment to appellees on appellants’

Americans With Disabilities Act (“ADA”) claim was not a denial of an injunction

made appealable under Pa.R.A.P. 311(a)(4). Rather, the trial court granted

partial summary judgment because the exact ADA claim had been fully and

finally litigated in federal court.

      Appeal quashed without prejudice to appellants to any future appeal

following the entry of a final order below as to all claims.       Appellants’

application for oral argument is dismissed as moot.
J. A21036/20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 8/28/20




                          -2-